Chapman, J.
1. The objection that the plaintiffs did not legally accept their charter is not open to the defendant. By taking his policy, he waived all objections of this character. Citizens' Ins. Co. v. Sortwell, 8 Allen, 217.
2. The votes referred to, being merely votes to take no more risks, cannot be regarded as an abandonment of the corporate powers of the company. Their only effect was to suspend the business of issuing policies. The right to resume this business was not impaired by such votes.
3. The objection that the assessment was unreasonable in its amount must prevail. In the recent case of People's Ins. Co. v. Babbitt, 7 Allen, 235, it was held that though, in addition to the debts due from the company, a reasonable sum might be included in the assessment for expenses, and the insolvency of members, yet there was no authority to exceed such an amount; and an addition of one hundred per cent, was held to be so unreasonable as to make the assessment void. In the present case, it was proper to include among the debts the amount due for return premiums to the members whose policies had been annulled. Fayette Ins. Co. v. Fuller, 8 Allen, 27. Including this, the amount of debts was less than eighteen thousand dollars. But the assessment is for more than forty-five thousand dollars. This is a much larger addition than was made in the case of People's Ins. Co. v. Babbitt, and the assessment cannot be sustained, upon the principles stated in that case. The assessment in the case of Fayette Ins. Co. v. Fuller was sustained on principles that do not include a case like the present; for in rhat case the amount of the addition was much less than in this case, and it was found, as one of the facts in the case, that it was a reasonable amount. - Judgment for the defendant.